The defendant argues that the Supreme Court erred in admitting testimony from the arresting officer that, prior to trial, he was threatened by two defense witnesses. The defendant contends that the admission of this testimony was improper, as *899there was insufficient circumstantial evidence connecting him to the alleged threat.
Contrary to the defendant’s contention, the Supreme Court did not err in determining that there was sufficient circumstantial evidence linking him to the alleged threat to warrant its admission into evidence (see People v Myrick, 31 AD3d 668, 669 [2006]; People v Cotto, 222 AD2d 345 [1995]; People v Pitts, 218 AD2d 715 [1995]). Moreover, the Supreme Court instructed the jury that it was free to believe, or not believe, that the alleged threat had been made and/or that the defendant was linked to the alleged threat (see People v Myrick, 31 AD3d at 669). Rivera, J.P., Ritter, Garni and Leventhal, JJ., concur.